Citation Nr: 1453904	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected bilateral peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in January 2014.  A hearing transcript has been associated with the Veteran's Virtual VA paperless claims file.   

The Board notes that, in addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the Virtual VA and VBMS electronic records reveals a transcript from the January 2014 hearing and VA outpatient treatment reports dated through July 2014.  The Veteran indicated to the undersigned at the January 2014 hearing that he waived initial AOJ consideration of any portion of the VA outpatient reports that were not previously considered by the AOJ in connection with the claim currently on appeal.  See 38 C.F.R. 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In documents of record and at his January 2014 Board hearing, the Veteran claims that he injured his left shoulder during military service when he bailed out of a truck during an ambush in Vietnam and landed on his left shoulder.  He reports that he has experienced pain in the left shoulder since such injury.  In the alternative, the Veteran contends that his left shoulder disorder is caused or aggravated by his service-connected bilateral peripheral neuropathy of the upper and lower extremities.  In this regard, he alleges that such service-connected disabilities have resulted in his confinement to a manual wheelchair and such requires the overuse of his left shoulder to ambulate. 

As an initial matter, the Board notes that the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for a left shoulder disorder.  Such should be accomplished on remand.

In addition, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's VA treatment records indicate that he underwent Magnetic Resonance Imaging (MRI) of his left shoulder in February 2009 and was subsequently diagnosed with supraspinatus muscle hypertrophy and minor acromiclavicular joint arthropathy in his left shoulder.  

The Board notes that the Veteran is competent to testify as to events in service that may have caused injury to his left shoulder, and he is competent to testify that his symptoms have continued since service.  He is also competent to testify that he experiences an exacerbation of symptoms when using a manual wheelchair.  The record also supports the plausibility of the Veteran's assertions.  The Veteran's service personnel records show that he was a heavy truck driver while stationed in Vietnam and his VA treatment records document his complaints of pain when using his wheelchair.  As such, the Board finds that there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or a service-connected disability and, because the Veteran has yet to undergo a VA examination of his left shoulder, there is insufficient information to make a decision on the claim.  Therefore, a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's left shoulder disorder.

Additionally, while on remand, all outstanding treatment records from the VA Medical Center in Nashville, Tennessee, and related Outpatient Clinics dated from July 2014 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left shoulder disorder as secondary to his service-connected bilateral peripheral neuropathy of the upper and lower extremities.

2.  Obtain treatment records from the Nashville VAMC and related Outpatient Clinics dated from July 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine whether his left shoulder disorder is attributable to service or is secondary to a service-connected disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following inquiries:

(A)  Identify all current left shoulder disorders.

(B) For each currently diagnosed left shoulder disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include his described injury when he bailed out of a truck during an ambush in Vietnam and landed on his left shoulder?  In this regard, the examiner should consider the Veteran's statements regarding continuity of left shoulder pain since service. 

(C) For each currently diagnosed left shoulder disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is caused OR aggravated by his service-connected bilateral peripheral neuropathy of the upper and lower extremities?  In this regard, the examiner should consider the Veteran's allegation that such service-connected disabilities have resulted in his confinement to a manual wheelchair, which requires the overuse of his left shoulder to ambulate.

(D)  If arthritis of the left shoulder is diagnosed, it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's service discharge in August 1970, i.e., by August 1971?  If so, please describe the manifestations.

A complete rationale must be provided for all opinions rendered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


